            Case 20-10343-LSS         Doc 1484-6      Filed 10/12/20     Page 1 of 3




                                CERTIFICATE OF SERVICE


       I, William D. Sullivan, do hereby certify I am not less than 18 years of age and that on this

12th day of October, 2020, I caused copies of the within Motion of Eric Pai, as Administrator of

the Estate of Jarred Pai for Relief from the Automatic Stay Pursuant to Section 362(d) of the

Bankruptcy Code to be served upon the parties listed below via Electronic Mail. All other parties

who have signed up for electronic filing in this case will receive electronic notice via CM/ECF.

 Counsel to the Debtors

 Derek C. Abbott                                  Jessica C. K. Boelter
 Andrew R. Remming                                Sidley Austin LLP
 Eric W. Moats                                    787 Seventh Avenue
 Paige N. Topper                                  New York, New York 10019
 Morris, Nichols, Arsht & Tunnell LLP             jboelter@sidley.com
 1201 North Market Street, 16th Floor
 P.O. Box 1347                                    Thomas A. Labuda
 Wilmington, Delaware 19899-1347                  Michael C. Andolina
 dabbott@mnat.com                                 Matthew E. Linder
 aremming@mnat.com                                Blair M. Warner
 emoats@mnat.com                                  Sidley Austin LLP
 ptopper@mnat.com                                 One South Dearborn Street
                                                  Chicago, Illinois 60603
                                                  tlabuda@sidley.com
                                                  mandolina@sidley.com
                                                  mlinder@sidley.com
                                                  blair.warner@sidley.com

 Counsel to the Committee

 Thomas Moers Mayer, Esq.                         Kurt F. Gwynne, Esq.
 Rachael Ringer, Esq.                             Katelin A Morales, Esq.
 Jennifer R. Sharret, Esq.                        Reed Smith LLP
 Megan M. Wasson, Esq.                            1201 N. Market Street, Suite 1500
 Kramer Levin Naftalis & Frankel LLP              Wilmington, DE 19801
 177 Avenue of the Americas                       kgwynne@reedsmith.com
 New York, NY 10036                               kmorales@reedsmith.com
 tmayer@kramerlevin.com
 rringer@kramerlevin.com
 jsharret@kramerlevin.com
 mwasson@kramerlevin.com
          Case 20-10343-LSS         Doc 1484-6     Filed 10/12/20    Page 2 of 3




Counsel to the Ad Hoc Committee of Local Councils of the Boy Scouts of America

Richard G. Mason, Esq.
Douglas K. Mayer, Esq.
Joseph C. Celentino, Esq.
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
RGMason@wlrk.com
DKMayer@wlrk.com
JCCelentino@wlrk.com

Counsel to the Tort Claimants Committee

James I. Stang, Esq.
John A. Morris, Esq.
James E. O’Neill, Esq.
John W. Lucas, Esq.
Pachulski Stang Ziehl & Jones LLP
919 N. Market Street, 17th Floor
Wilmington, DE 19801
jstang@pszjlaw.com
jmorris@pszjlaw.com
joneill@pszjlaw.com
jlucas@pszjlaw.com

Counsel to the DIP Lenders
Louis R. Strubeck, Jr. , Esq.                   Matthew P. Ward, Esq.
Kristian W. Gluck, Esq.                         Morgan L. Patterson, Esq.
Ryan E. Manns, Esq.                             Womble Bond Dickinson (US) LLP
Shivani Shah, Esq.                              1313 North Market Street, Suite 1200
Norton Rose Fulbright US LLP                    Wilmington, Delaware 19801
2200 Ross Avenue, Suite 3600                    matthew.ward@wbd-us.com
Dallas, Texas 75201-7932                        morgan.patterson@wbd-us.com
louis.strubeck@nortonrosefulbright.com
kristian.gluck@nortonrosefulbright.com
ryan.manns@nortonrosefulbright.com
shivani.shah@nortonrosefulbright.com

U.S. Trustee
David Buchbinder, Esq.
Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207, Lockbox 35
Wilmington, DE 19801
david.l.buchbiner@usdoj.gov

                                            2
           Case 20-10343-LSS       Doc 1484-6       Filed 10/12/20   Page 3 of 3




 Counsel to Old Republic Insurance Company

 Brett D. Fallon, Esq.                           Margaret M. Anderson, Esq.
 Brya M. Keilson, Esq.                           Fox Swibel Levin & Carroll LLP 200 W.
 Morris James LLP                                Madison Street Suite 3000
 500 Delaware Avenue, Suite 1500                 Chicago, IL 60606
 P.O. Box 2306                                   panderson@foxswibel.com
 Wilmington, DE 19899-2306
 bfallon@morrisjames.com
 bkeilson@morrisjames.com



October 12, 2020                                          /s/ William D. Sullivan
Date                                                      William D. Sullivan




                                             3
